DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 01/28/2022, Applicant, on 04/19/2022.
Status of Claims
Claims 1, 4-9, and 12-13 are currently amended. 
Claims 2-3 and 10-11 are canceled. 
Claim 14 is new. 
Claims 1, 4-9, and 12-14 are currently pending following this response. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and found to be persuasive.
Accordingly, The examiner withdraws the rejection of claims 1-13 under 35 USC § 112.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 11-12 “Applicant respectfully disagrees. 
MPEP 2106.04(a)(2)(III)(A) states "[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind." Applicant respectfully submits the claimed features are not practically performed in the human mind, and therefore the claim does not recite a mental process. 
For example, the processor of claim 1 is configured to execute instructions stored in the memory to "perform a computer simulation." Moreover, amended claim 1 clarifies each of the following operations are performed "in the computer simulation." estimate a first one of the event and the factor by giving the model information a second one of the event and the factor; generate association information, the association information associating first event information that represents the event obtained as the estimation result with first factor information that represents the given factor or associating second event information that represents the given event with second factor information that represents the factor obtained as the estimation result; select a piece of association information among the generated association information in accordance with a selection condition of selecting the piece of association information, the selection condition representing a condition that a scatter degree of the first event information or the second event information is smaller than a scatter degree of the first factor information or the second factor information; and specify the factor of third event information representing an event occurred on the target based on the model information by using the first event information or the second event information included in the selected piece of association information, and the third event information. 
Applicant respectfully submits a computer simulation is not performed in the human mind. Rather, a computer simulation is performed in a computer. Moreover, Applicant respectfully submits performance of a computer simulation involves computational complexity that could not be practically performed in the human mind. Therefore, the claim does not recite subject matter that can be categorized as a mental process. 
Further, the claimed features also are not directed to mathematical concepts or certain methods of organizing human activity. 
Therefore, the claim does not recite subject matter that falls within any of the enumerated groupings shown above. In this way, the claim is patent eligible under Prong One of the revised Step 2A of the Alice test”
The examiner respectfully disagrees.
The Examiner asserts that the present claims recite an abstract idea under  Step 2A Prong One of the framework because the limitations “perform simulation based on model information, the model information representing relevance between an event that occurs on a target and a factor that occurs before the event; in the simulation, estimate a first one of the event and the factor by giving the model information a second one of the event and the factor; generate association information, the association information associating first event information that represents the event obtained as the estimation result with first factor information that represents the given factor or associating second event information that represents the given event with second factor information that represents the factor obtained as the estimation result; select a piece of association information among the generated association information in accordance with a selection condition of selecting the piece of association information, the selection condition representing a condition that a scatter degree of the first event information or the second event information is smaller than a scatter degree of the first factor information or the second factor information; and specify the factor of third event information representing an event occurred on the target based on the model information by using the first event information or the second event information included in the selected piece of association information, and the third event information” can reasonably be performed by a human using pen and paper. An ordinary person can reasonably associate events with causes of events and predict similar events based on the associations. This abstract idea is performed by a computer. The examiner specified in the 35 USC § 101 (below) that “A computer simulation apparatus comprising: a memory storing instructions; and a processor connected to the memory and configured to executes the instructions to”, and “a computer” are additional elements used to apply the abstract idea and nothing more.
It is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Elements in the present claims do not solve a technical problem, but an administrative/business method, i.e. computer simulation based on model information. Since the mathematical algorithms or models used in the present application do not serve a technical purpose, but a business purpose, and their implementation does not go beyond generic technical implementation, the use of the computer simulation based on model information, do not contribute to a technical character and they are to be part of the abstract idea. As a result, the pending claims recite an abstract idea under Step 2A Prong One.
2) Regarding applicant’s arguments on page 13 “MPEP 2106.04(d)(1) indicates integration into a practical application can be demonstrated "when the claimed invention improves the functioning of a computer or improves another technology or technical field." 
Paragraphs [0011] through [0016] of the specification disclose related devices are not able to effectively reduce provide support information having a low risk. As discussed in paragraphs [0081] through [0086] of the specification, the claimed features allow for providing estimation information having a low risk, thereby addressing the technical problem that existed in related devices. In this regard, the features recited in claim 1 improve the functioning of a computer. Accordingly, at least because the claimed features improve the functioning of a computer, claim 1 integrates any possible judicial exception into a practical application of that exception, and accordingly are patent eligible under Prong Two of the revised Step 2A of the Alice test.”
The examiner respectfully disagrees.
Feature in the present claim 1 such as “A computer simulation apparatus comprising: a memory storing instructions; and a processor connected to the memory and configured to executes the instructions to”, and “a computer” do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. The Examiner does not agree that there is any improvement to the computer by simply doing simulation on the computer.
3) Regarding applicant’s arguments on pages 13-14 “Moreover, Applicant respectfully submits that even if it is assumed the claim is directed to an abstract idea, which is not conceded, independent claim 1 recites significantly more than any allegedly abstract idea. In particular, MPEP 2106.05(I)(A)(v) indicates that in evaluating Step 2B, an additional element or combination of elements "[adds] a specific limitation other than what is well- understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application," has been found to qualify as "significantly more" when recited in a claim with a judicial exception. 
As discussed below, the cited references do not teach or suggest the features of 
independent claim 1. Thus, it is clear independent claim 1 provides an "inventive concept," and does not simply append well-understood, routine or conventional activities. 
Therefore, it is clear independent claim 1 recites significantly more than any allegedly abstract idea”
The examiner respectfully disagrees.
The additional elements in the independent claims, “A computer simulation apparatus comprising: a memory storing instructions; and a processor connected to the memory and configured to executes the instructions to”, and “a computer” do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.
In Conclusion, Applicant’s arguments under 35 USC § 101 are not persuasive. Accordingly, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and they are persuasive.
Regarding applicant’s arguments on pages 14-15,
Applicant rolled up features from claim 3 which were indicated by the Examiner (office action 01/28/2022) that they are distinguished from the prior art references cited by the Examiner into the independent claims. Accordingly, the Examiner withdraws the rejection of the pending claims under 35 USC § 103.

Claim Objections
Claim 1 is objected to because of the following informality:  Claim 1 recites “configured to executes” it should read “configured to execute”.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1, 4-9, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1, 4-9, and 12-14 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1, 4-9, and 12-14 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of correlating system’s events to occurrence factors and predicting events for the system. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “perform simulation based on model information, the model information representing relevance between an event that occurs on a target and a factor that occurs before the event; in the simulation, estimate a first one of the event and the factor by giving the model information a second one of the event and the factor; generate association information, the association information associating first event information that represents the event obtained as the estimation result with first factor information that represents the given factor or associating second event information that represents the given event with second factor information that represents the factor obtained as the estimation result; select a piece of association information among the generated association information in accordance with a selection condition of selecting the piece of association information, the selection condition representing a condition that a scatter degree of the first event information or the second event information is smaller than a scatter degree of the first factor information or the second factor information; and specify the factor of third event information representing an event occurred on the target based on the model information by using the first event information or the second event information included in the selected piece of association information, and the third event information”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably associate events with causes of events and predict similar events based on the associations. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 9 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 9 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 4-7 and 12-14 recite a Mental Process because the claimed elements describe a process for predicting events based on previous events and causes. As a result, claims 4-7 and 12-14 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer simulation apparatus comprising: a memory storing instructions; and a processor connected to the memory and configured to executes the instructions to”, and “a computer”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 9 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A non-transitory recording medium storing a computer simulation program causing a computer to”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 9 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 4-7 and 12-14 do not include any additional elements beyond those recited by independent claims 1, 8, and 9. As a result, claims 4-7 and 12-14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer simulation apparatus comprising: a memory storing instructions; and a processor connected to the memory and configured to executes the instructions to”, “a computer”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 9 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A non-transitory recording medium storing a computer simulation program causing a computer to”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 9 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 4-7 and 12-14 do not include any additional elements beyond those recited by independent claims 1, 8, and 9. As a result, claims 4-7 and 12-14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1, 4-9, and 12-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendments and arguments dated 04/19/2022 necessitated the reformulation of the 35 USC § 101 and the withdrawal of the 35 USC § 103 rejections of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623